Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a communication with applicant’s representative Mr. J. Parks Workman on July 27, 2022.

The application has been amended as follows: 

IN THE SPECIFICATION

Amend the specification as indicated below:

[0040] The mark image G2 shown in FIG. 6 is displayed with the black background replaced with white in order to suppress complication of the drawing. Black arrows and black hatched rectangle shown in FIG. 6 are displayed to explain the line segment L1[1] to the line segment L1[9] and are not displayed in an actual mark image G2.

[0060] The mark projected image PG2 formed when the three-dimensional shape on the projection surface SC is the cylinder side surface shape is shown in FIG. 9. When the three-dimensional shape on the projection surface SC is the cylinder side surface shape, like the line segment projected image PG1, the mark projected image PG2 has a shape formed by drawing arcs of the upper side and the lower side of a square to separate from the center of the square. The positions of a projected mark M2[1][1] to a projected mark M2[9][16] respectively corresponding to the mark M1[1][1] to a mark M1[1][16] move according to the projected line segment L2[1] to the projected line segment L2[9]. Black arrows and black [[“ ”]] hatched rectangle shown in FIG. 9 are displayed to explain the projected line segment L2[1] to the projected line segment L2[9] and are not displayed on an actual mark projected image PG2.

IN THE CLAIMS

Amend claims 1 and 5 as indicated below:


	1.	(Currently Amended) A control method for a projector comprising: 
		projecting a first image including a first line segment onto a projection surface to thereby display a first projected image on the projection surface;
		acquiring first imaging data obtained by capturing the first projected image;
		projecting a second image including a first mark and a second mark overlapping the first line segment onto the projection surface to thereby display a second projected image on the projection surface;
		acquiring second imaging data obtained by capturing the second projected image;
		generating, based on a positional relation between a third mark and a fourth mark located on a second line segment corresponding to the first line segment in the second imaging data, the third mark and the fourth mark corresponding to the first mark and the second mark respectively, and a positional relation between the first mark and the second mark located on the first line segment, using the first imaging data, relation data that associates the first mark and the third mark and associates the second mark and the fourth mark;
		generating, based on the relation data, correction data for correcting distortion of an image projected onto the projection surface;
		correcting, based on the correction data, image data input to the projector; and
		projecting, onto the projection surface, a corrected image based on corrected image data obtained by correcting the image data.

	5.	(Currently Amended) A projector comprising:
		a projection lens configured to project an image onto a projection surface; and
		one or more processors storing one or more programs that when executed by the one or more processors cause the one or more processors to:
		
		
		
		projection lens projects a first image including a first line segment onto the projection surface to thereby display a first projected image on the projection surface,
		wherein the one or more processors acquire first imaging data obtained by capturing the first projected image, the  projection lens projects a second image including a first mark and a second mark overlapping the first line segment onto the projection surface to thereby display a second projected image on the projection surface, the one or more processors acquire second imaging data obtained by capturing the second projected image,
		wherein the one or more processors generate, based on a positional relation between a third mark and a fourth mark located on a second line segment corresponding to the first line segment in the second imaging data, the third mark and the fourth mark corresponding to the first mark and the second mark respectively,  and a positional relation between the first mark and the second mark located on the first line segment, using the first imaging data, the relation data that associates the first mark and the third mark and associates the second mark and the fourth mark,
		wherein the one or more processors generate the correction data based on the relation data,
		wherein theone or more processors correct, based on the correction data, the image data input to the projector, and
		wherein the projection lens projects, onto the projection surface, a corrected image based on corrected image data obtained by correcting the image data.


Reasons for Allowance

Claims 1-5 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common element of independent claims 1 and 5:
generating, based on a positional relation between a third mark and a fourth mark located on a second line segment corresponding to the first line segment in the second imaging data, the third mark and the fourth mark corresponding to the first mark and the second mark respectively, and a positional relation between the first mark and the second mark located on the first line segment, using the first imaging data, relation data that associates the first mark and the third mark and associates the second mark and the fourth mark;

For example, 
Kawamura (US 2012/0069180) discloses capturing images that include marks to perform various projector correction. [See, for example, Figs. 4-6 and paragraph 87 (“…generate an projection image 200 shown in FIG. 5…and display object image data 210…shown in FIG. 6(b)…to generate the projection image data 200 shown in FIG. 6(d)”)]
Culbertson et al. (US 2007/0291233) discloses capturing images that include fiducial marks to perform various projector correction.  [See, for example, Figs. 1C, 1D and paragraph 41 (“…captures images 123 such that the images include fiducial marks 118 (shown as fiducial marker strips 118A and 118B in FIGS. 1C and 1D) on display surface 116. Fiducial marks 118 may be any suitable pattern or set of patterns…permanently attached to display surface 116…during the calibration process”)]
Furui (CN 100313010A) discloses using a pattern with marks overlapping a line segment to perform projector correction. [See, for example, Figs. 3A-3D and (the English translation) paragraphs 68 (“…FIG. 3 (A) represents an example of the projected image, and FIG. 3 (B) represents the correction pattern example, FIG. 3 (C) a light modulation device to render the image and the correction pattern of the example, and FIG. 3 (D) is not (sic, should not be here according to the original Chinese text) captured image examples”), 69 (“… FIG. 3 (B) represents a correction pattern 177…configured with linear black region 177b…overlapped with 2 position marker 177c…having a predetermined shape”)]
Park et al. (“Auto-calibration of multi-projector displays with a single handheld camera,” IEEE Scientific Visualization Conference; date of Conference: 25-30 October 2015) also discloses using a calibration with lines segment and marks overlapped.  [See, for example, Fig. 3 (d) and eq. (1) – pattern with line segments (Fig. 3(c)) and marks (Fig. 3(b)) overlapped]

However, none teaches or suggests the claim element cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawaguchi (US 2012/0182416)—[Figs. 9, 12, 16 (test patterns)]
Furui (CN 103313009A)—[Fig. 11 (white dots overlapping black line segments)]
Jia et al. (CN 103530880B)—[Fig. 1 (ref. 6), 2; page 3 (of the English translation), 2nd paragraph, lines 1-6 (“…step 2, projecting the Gaussian grid pattern…wherein transverse and longitudinal light strip cross point Ai, j is calibrating characteristic point, i is number of light cross strip, according to the order of top to bottom, j is number of longitudinal light strip”)]
(JP 2013509767A)—[Fig. 2A and paragraph 2 (of English translation), line 1 of the last paragraph (“ 2A and 2B show an example of a method for generating a calibrated projection image”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 28, 2022